—In a proceeding, inter alia, to validate the petition designating the petitioners as candidates in the Democratic Party primary election to be held on September 12, 1978 for the party position of State Committeeman for the 93rd Assembly District, the appeal is from (1) an order of the Supreme Court, Westchester County, dated August 15, 1978, which permitted the petitioners to file an amended petition and (2) a judgment of the same court, dated August 17, 1978, which, *938after a hearing, granted the application to validate the designating petition. Order and judgment reversed, on the law, without costs or disbursements, and petition dismissed. The petition annexed to the order to show cause is not verified as mandated by statute (see Election Law, § 16-116). This requirement is jurisdictional in nature, and cannot be cured by amendment (see Matter of Diamond v Power, 21 AD2d 660, mot for lv to app den, 14 NY2d 484; Matter of Becker v Power, 207 Mise 53). We note with disapproval the action of a Commissioner of the Board of Elections in passing upon the validity of a petition of a close relative. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.